DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claim(s) 1 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 20180152228 A1)

	Regarding claim 1, Colin disclose subject matter relating to antenna array configuration. Specifically, Colin discloses a method of wireless communication performed by a wireless node (apparatus; see Fig. 9), comprising: 
	transmitting, to another wireless node, information related to one or more properties of a first antenna array associated with the wireless node (transmitting device sends antenna element spacings to receiving device; see paragraph [0133] and Fig. 6 element 620); 
	receiving, from the other wireless node, information related to one or more properties of a second antenna array associated with the other wireless node (transmitting device sends antenna element spacings to receiving device; see paragraph [0133] and Fig. 6 element 620); and 
	communicating with the other wireless node over a wireless link using one or more beams associated with an operating frequency, wherein the operating frequency is based at least in part on the one or more properties of the first antenna array and the one or more properties of the second antenna array (element spacings that optimize link capacity are signaled to other device; see paragraph [0134] and Fig. 6 element 670; the Examiner understands optimizing link capacity as teaching communicating over that link; antenna array (i.e. beams); see paragraph [0017]; the Examiner notes that frequency is necessarily based on antenna geometry).
	Colin does not explicitly disclose that both devices transmit antenna properties. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Colin by specifying this. Colin suggests that one might do this (see paragraphs [0148] and [0163]); one of ordinary skill in the art might further find it obvious to do so, as the benefits of communicating antenna array properties are not limited to a single device; communication efficiency could be improved by any number of devices sharing their parameters. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 2, 13, 24, and 28, Colin teach the subject matter of the parent claim(s), as noted above. Colin further discloses wherein 
	the one or more properties of the first antenna array and the one or more properties of the second antenna array relate to inter-antenna element spacings in one or more dimensions (element spacings; see paragraph [0133] and Fig. 6 element 620).

	Regarding claims 3 and 14, Colin teaches the subject matter of the parent claim(s), as noted above. Colin further teaches wherein 
	wherein one or more of the information transmitted to the other wireless node or the information received from the other wireless node includes a one-bit field to indicate whether a corresponding antenna array has uniform or non-uniform inter-antenna element spacings in one or more dimensions (antenna element spacings are transmitted; see paragraph [0133] and Fig. 6 element 620; spacing can be uniform along one or more dimensions; see paragraph [0080]).
	Colin discloses the indication of uniform element spacing being transmitted to the other node, but does not explicitly disclose using a single bit field to do so. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Colin to use a single bit. One of ordinary skill in the art would have found it obvious to do so, as disclosing this information in a single bit is the most compact (and therefore most efficient) way to do so. Further, the choice of what format the data should be in is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.

	Regarding claims 4 and 15, Colin teaches the subject matter of the parent claim(s), as noted above. Colin further teaches wherein 
	wherein one or more of the information transmitted to the other wireless node or the information received from the other wireless node includes a two-bit field having first bit to indicate whether a corresponding antenna array has uniform or non-uniform inter-antenna element spacings in a first dimension and a second bit to indicate whether the corresponding antenna array has uniform or non-uniform inter-antenna element spacings in a second dimension (antenna element spacings are transmitted; see paragraph [0133] and Fig. 6 element 620; spacing can be uniform along one or more dimensions; see paragraph [0080]).
	Colin discloses the indication of multi-dimensional uniform element spacing being transmitted to the other node, but does not explicitly disclose using two bits to do so. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Colin to use two bits. One of ordinary skill in the art would have found it obvious to do so, as disclosing this information in a two bits is the most compact (and therefore most efficient) way to do so. Further, the choice of what format the data should be in is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.
	

	Regarding claims 5 and 16, Colin teaches the subject matter of the parent claim(s), as noted above. Colin further teaches wherein 
	wherein the information transmitted to the other wireless node and the information received from the other wireless node indicates the one or more properties for one or more antenna arrays across one or more antenna modules (antenna array; see paragraph [0153] and Fig. 9; the Examiner understands this antenna array as also being an antenna module)

	Regarding claims 6 and 17, Colin teaches the subject matter of the parent claim(s), as noted above. Colin further teaches wherein 
	wherein one or more of the information transmitted to the other wireless node or the information received from the other wireless node includes a common inter-antenna element spacing across one or more dimensions for a corresponding antenna array (antenna element spacings are transmitted; see paragraph [0133] and Fig. 6 element 620; the Examiner notes that it is clear in context that the two devices can have the same antenna element spacings; this would therefore be a common antenna inter-element spacing)

	Regarding claims 7 and 18, Colin teaches the subject matter of the parent claim(s), as noted above. Colin further teaches wherein 
	wherein one or more of the information transmitted to the other wireless node or the information received from the other wireless node includes an inter-antenna element spacing across a first dimension or an inter-antenna element spacing across a second dimension for a corresponding antenna array (antenna element spacings are transmitted for each dimension; see paragraph [0133] and Fig. 6 element 620)

	Regarding claims 8 and 19, Colin teaches the subject matter of the parent claim(s), as noted above. Colin further teaches wherein
	wherein one or more of the information transmitted to the other wireless node or the information received from the other wireless node includes a largest or a smallest inter-antenna element spacing across one or more dimensions for a corresponding antenna array (allowed antenna element spacings are transmitted; see paragraph [0133] and Fig. 6 element 620; the Examiner notes that transmitting the allowed spacings would transmit the smallest and largest spacings)

	Regarding claims 9 and 20, Colin teaches the subject matter of the parent claim(s), as noted above. Colin further teaches wherein
	wherein one or more of the information transmitted to the other wireless node or the information received from the other wireless node includes a number of antenna elements across one or more dimensions for a corresponding antenna array (antenna element spacings are transmitted; see paragraph [0133] and Fig. 6 element 620)
	Colin does not explicitly disclose the number of elements being transmitted. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Colin to do so, as this information would be helpful for the receiving device in deciding how best to configure the communication. In addition, Colin discloses that, from the information transmitted, this information is possible to derive (see paragraph [0156]). Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 10, 21, 25, and 29, Colin teaches the subject matter of the parent claim(s), as noted above. Colin further teaches wherein
	wherein the operating frequency is further based at least in part on a constant having a value that is based at least in part on one or more structural parameters associated with the wireless node or the other wireless node (antenna array; see paragraph [0153]; the Examiner notes that the frequency is necessarily based on the physical geometry of the antenna; there are any number of constants associated with the antenna geometry that would satisfy this claim limitation (e.g. the number of elements, the length of the elements, etc.)).

	Regarding claims 11, 22, 26, and 30, Colin teaches the subject matter of the parent claim(s), as noted above. Colin further teaches wherein
	wherein the operating frequency is further based at least in part on a constant having a value that is based at least in part on one or more communication parameters to be optimized for the one or more beams (e.g. array size affects operating frequency; see paragraph [0029] and Fig. 2).

	Regarding claim 12, Colin discloses a wireless node for wireless communication (apparatus; see Fig. 9), comprising: 
	a memory (memory; see paragraph [0150] and Fig. 9 element 970); and 
	one or more processors (controller; see paragraph [0149] and Fig. 9 element 920), coupled to the memory, configured to: 
		transmit, to another wireless node, information related to one or more properties of a first antenna array associated with the wireless node (transmitting device sends antenna element spacings to receiving device; see paragraph [0133] and Fig. 6 element 620);
		receive, from the other wireless node, information related to one or more properties of a second antenna array associated with the other wireless node (transmitting device sends antenna element spacings to receiving device; see paragraph [0133] and Fig. 6 element 620); and
		communicate with the other wireless node over a wireless link using one or more beams associated with an operating frequency, wherein the operating frequency is based at least in part on the one or more properties of the first antenna array and the one or more properties of the second antenna array (element spacings that optimize link capacity are signaled to other device; see paragraph [0134] and Fig. 6 element 670; the Examiner understands optimizing link capacity as teaching communicating over that link; antenna array (i.e. beams); see paragraph [0017]; the Examiner notes that frequency is necessarily based on antenna geometry).
	Colin does not explicitly disclose that both devices transmit antenna properties. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Colin by specifying this. Colin suggests that one might do this (see paragraphs [0148] and [0163]); one of ordinary skill in the art might further find it obvious to do so, as the benefits of communicating antenna array properties are not limited to a single device; communication efficiency could be improved by any number of devices sharing their parameters. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 23, Colin discloses an apparatus for wireless communication (apparatus; see Fig. 9), comprising: 
	means for transmitting (transceiver; see paragraph [0149] and Fig. 9 element 950), to another wireless node, information related to one or more properties of a first antenna array associated with the wireless node (transmitting device sends antenna element spacings to receiving device; see paragraph [0133] and Fig. 6 element 620);
	means for receiving (transceiver; see paragraph [0149] and Fig. 9 element 950), from the other wireless node, information related to one or more properties of a second antenna array associated with the other wireless node (transmitting device sends antenna element spacings to receiving device; see paragraph [0133] and Fig. 6 element 620); and
	means for communicating (transceiver; see paragraph [0149] and Fig. 9 element 950) with the other wireless node over a wireless link using one or more beams associated with an operating frequency, wherein the operating frequency is based at least in part on the one or more properties of the first antenna array and the one or more properties of the second antenna array (element spacings that optimize link capacity are signaled to other device; see paragraph [0134] and Fig. 6 element 670; the Examiner understands optimizing link capacity as teaching communicating over that link; antenna array (i.e. beams); see paragraph [0017]; the Examiner notes that frequency is necessarily based on antenna geometry).
	Colin does not explicitly disclose that both devices transmit antenna properties. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Colin by specifying this. Colin suggests that one might do this (see paragraphs [0148] and [0163]); one of ordinary skill in the art might further find it obvious to do so, as the benefits of communicating antenna array properties are not limited to a single device; communication efficiency could be improved by any number of devices sharing their parameters. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 27, Colin discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (apparatus; see Fig. 9; memory; see paragraph [0150] and Fig. 9 element 970), the set of instructions comprising: 
	one or more instructions that, when executed by one or more processors of a wireless node (software in memory; see paragraph [0151]), cause the wireless node to: 
		transmit, to another wireless node, information related to one or more properties of a first antenna array associated with the wireless node (transmitting device sends antenna element spacings to receiving device; see paragraph [0133] and Fig. 6 element 620);
		receive, from the other wireless node, information related to one or more properties of a second antenna array associated with the other wireless node (transmitting device sends antenna element spacings to receiving device; see paragraph [0133] and Fig. 6 element 620); and
		communicate with the other wireless node over a wireless link using one or more beams associated with an operating frequency, wherein the operating frequency is based at least in part on the one or more properties of the first antenna array and the one or more properties of the second antenna array (element spacings that optimize link capacity are signaled to other device; see paragraph [0134] and Fig. 6 element 670; the Examiner understands optimizing link capacity as teaching communicating over that link; antenna array (i.e. beams); see paragraph [0017]; the Examiner notes that frequency is necessarily based on antenna geometry).
	Colin does not explicitly disclose that both devices transmit antenna properties. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Colin by specifying this. Colin suggests that one might do this (see paragraphs [0148] and [0163]); one of ordinary skill in the art might further find it obvious to do so, as the benefits of communicating antenna array properties are not limited to a single device; communication efficiency could be improved by any number of devices sharing their parameters. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Frank - US 20180152227 A1 – Communicating antenna element spacing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464       

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464